Citation Nr: 1117170	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-31 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for right knee iliotibial band syndrome (ITBS) and patellofemoral syndrome (PFS).

2.  Entitlement to an initial rating greater than 10 percent for left knee iliotibial band syndrome (ITBS) and patellofemoral syndrome (PFS).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2000 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for right knee and left knee disabilities, assigning a 10 percent evaluation for each.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by pain, tenderness, and subjective weakness, stiffness, and lack of endurance, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of lateral instability; dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula.

2.  The Veteran's left knee disability is manifested by pain, tenderness, and subjective weakness, stiffness, and lack of endurance, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of lateral instability; dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula.

3.  The Veteran's bilateral knee disabilities do not present an exceptional or unusual disability picture.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for right knee ITBS and PFS have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5099-5019 (2010).

2.  The criteria for a disability rating greater than 10 percent for left knee ITBS and PFS have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5099-5019 (2010).

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In this case, the claims are "downstream" issues in that they arose from the initial grant of service connection.  Prior to the rating decision granting service connection, the RO issued a notice letter in May 2006 that satisfied many of the duty to notify provisions. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, 16 Vet. App. at 187. The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims. This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, 18 Vet. App. at 120-121.

In addition, the Board notes that, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Additionally, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap, 21 Vet. App. at 118.  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a higher rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In that regard, the Board notes that certain purported service treatment records and VA treatment records at the Madison VA Medical Center were requested and determined to be unavailable.  An October 2008 memorandum concluded that all efforts to obtain the records had been exhausted and further attempts to do so would be futile.  

In addition, a January 2009 VA treatment record indicated that the Veteran had been in receipt of Supplemental Security Income (SSI) benefits from the Social Security Administration (SSA), effective November 2008.  In March 2008, the RO requested applicable records from SSA, but the claims file does not indicate that a response was received.  In general, VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits, and there is a potential that such records are relevant to the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, however, there is no suggestion that these records would be relevant to the currently appealed claims.  The Board acknowledges that the Veteran has indicated that he is disabled due to his "service-connected disabilities."  However, during a September 2008 VA psychiatric examination the Veteran indicated that he lost his previous job as an EMT because he was "too militaristic" and "[s]ometimes I take charge of things."  In no way did he attribute his separation to his service-connected knee disabilities.  Furthermore, during his multiple VA medical examinations for his knees the Veteran stated that his knees caused problems with exercising, specifically running, biking, swimming, and recreational walking.  The Veteran did not indicate any difficulties with his knees associated with work.  As such, the Board finds that a remand to obtain SSA records is not required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).  

Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the bilateral knee claims.  As such, the Board finds that the evidence of record is sufficient to appropriately rate the bilateral knee disabilities.

With respect to the Veteran's claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  

The RO provided the Veteran a QTC examination in June 2006 and a VA examination in May 2008.  The VA examination reports are thorough and supported by VA and private treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's bilateral knee disabilities.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In that regard, the Board acknowledges that the June 2006 QTC examination report noted evidence of pain on repetitive motion of the bilateral knees, but failed to note the degree of pain onset during the arc of motion.  The Board finds that a remand for additional examination would serve no useful purpose in this case as the subsequent May 2008 VA examination report noted no pain on repetitive motion.  As the most current evidence of record shows no evidence of pain on repetitive motion, the Board concludes that a remand for additional VA examination due to the omission in the June 2006 QTC examination report would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided); see also 38 C.F.R. § 19.31(b)(1).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Increased Compensable Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 594.

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claims for increased initial ratings, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's bilateral knee disabilities are each rated under DCs 5099-5019.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  Here, the Veteran's service-connected right and left knee disabilities are rated as analogous to bursitis under DC 5019.  38 C.F.R. § 4.20 (2010).

The diseases under DCs 5013 through 5024 include osteoporosis with joint manifestations (DC 5013), osteomalacia (DC 5014), benign new growths of bones (DC 5015), osteitis deformans (DC 5016), intermittent hydrarthrosis (DC 5018),  bursitis (DC 5019), synovitis (DC 5020), myositis (DC 5021), periostitis (DC 5022), myositis ossificans (DC 5023), and tenosynovitis (DC 5024).  The diseases under DCs 5013 through 5024 will be rated on limitation of motion of affected parts as degenerative arthritis (except gout, DC 5017, which will be rated under DC 5002).  Although these disabilities are to be rated as degenerative arthritis (DC 5003), Note (2) to DC 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  38 C.F.R. 
§ 4.71a.

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.

The Veteran's service treatment records include a March 2002 treatment record showing that he was given a steroid injection for right iliotibial band pain.  In June 2002, he reported continued minor pain and testing showed some tenderness to palpation, but was otherwise normal.  A September 2002 treatment record indicated follow-up for his left iliotibial band.  The Veteran reported some improvement, but that the pain had awoken him at night.  The examiner noted that the Veteran had had an injection in the right knee with good results.  The assessment was history of ITBS and prescribed physical therapy and, if the therapy was unhelpful, a cortisone injection.  An additional September 2002 record assessed iliotibial band tendonitis, with noted tenderness in the left band, but no atrophy, radiculopathy, or sensory, motor, or reflex deficits.  In October 2002, the Veteran indicated that his right knee was beginning to bother him while running and he was given a profile for self-pace while running.  In November 2002, the Veteran denied difficulty running, jumping, kneeling, squatting, lifting, or carrying.  

In a June 2003 record the Veteran reported a one year history of bilateral knee pain.  The Veteran reported a history of ITBS and increased pain with walking, climbing stairs, and running.  He denied any history of trauma and noted that his brother had a possible inherent defect of the knee caps.  On examination, ligament testing was negative and there was no evidence of edema.  The examiner assessed bilateral knee strain.  An October 2005 medical evaluation board report noted PFS that was intermittent and activity dependent.  An April 2006 report of medical board noted a past medical history that included ITBS, but on examination there was no limitation of lower extremity motion, no edema, no sensory deficits, and no gait abnormality.  The Veteran was recommended for separation for reasons unrelated to his ITBS or other knee problems.  In May 2006, the Veteran continued to report problems due to ITBS and PFS, but a contemporaneous examination of the lower extremities was normal.

After service, in June 2006 the Veteran was afforded a QTC examination.  At that time, the Veteran reported that his bilateral knee problems began in 2002 during physical training exercises.  He noted current symptoms of pain, tenderness, weakness, stiffness, and lack of endurance.  The Veteran stated that the pain resulted in difficulty with weight bearing, restrictive range of motion, and tightness in the tendon.  The weakness and stiffness prevented him from exercising by going on long walks.  The Veteran stated that the pain came intermittently and with physical activity.  He denied any episodes of incapacitation and noted that his functional impairment due to the knees was limited exercise options because his legs could not be exercised without the pain interfering, including walking long distances, climbing stairs, running, or biking.  On physical examination, the Veteran had a normal posture and gait, without evidence of muscle weakness or atrophy.  There was tenderness to palpation of the knees bilaterally, without edema, effusion, weakness, redness, heat, abnormal movement, crepitus, locking pain, or guarding.  There was full range of motion of the knees bilaterally.  After repetitive use, there appeared to be pain in the bilateral knees without evidence of fatigue, weakness, lack of endurance, or incoordination and the pain did not further limit the range of motion.  Ligament testing was normal.  X-rays of the knees were also negative for problems.

The Veteran was afforded a VA examination in May 2008.  At that time, the Veteran reported similar symptomatology for both knees, specifically pain on the outside of his knees with running or swimming, but no or minimal pain otherwise.  The pain did not prevent him from swimming, as he noted swimming frequently.  He also discussed daily pain behind the kneecaps that increases in severity based on activities.  The Veteran noted about 10 instances of lateral knee swelling in the previous year, but no locking, braces, or assistive devices.  He stated that the knee pain limited his running and recreational walking.  On physical examination, the Veteran had a normal gait and stance.  There was no swelling, erythema, increased warmth, or deformity and ligamentous testing was negative.  There was tenderness to palpation of the right knee, but no tenderness on the left.  He had full range of motion without pain.  On repetition, there was no additional functional impairment due to pain, weakness, fatigability, or incoordination.  As there was no flare-up of pain at that time, the examiner was unable to determine the extent that any such flare-up would cause additional functional impairment.  The assessment was bilateral knee ITBS and PFS.

VA and private treatment records prior to and subsequent to the May 2008 examination fail to show treatment specifically for either the left or right knee.  There is VA treatment for pain management and, while the treatment appears to have been primarily for unrelated problems, the treatment may have included the knees.  In either case, the pain management records do not specifically note treatment for the knees.

The results of these examinations indicated full range of motion without pain, no edema or effusion, no locking, no lateral instability, and no evidence of arthritis.  As the Veteran has been shown to have full range of bilateral knee motion without pain, a higher rating under DCs 5003, 5260, and 5261 is not warranted.

The Board is cognizant that the medical evidence and the Veteran's testimony show at least some impairment of bilateral knee function.  In general, evaluation of a service-connected disability involving a joint requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  

The November 2006 rating decision assigned separate 10 percent ratings for the knees based on the Veteran's reports of painful movement of the joints.  As discussed, the Veteran has been rated by analogy under DCs 5099-5019, which directs that the Veteran be rated under DC 5003 or the appropriate DCs for limitation of motion (here, DCs 5260 and 5261).  DC 5003 provides for a 10 percent rating based on limitation of motion when the Veteran does not have compensable limitation of motion under the applicable DCs.  Normally there must be evidence of swelling, muscle spasm, or objective evidence of painful motion.  In this case, the records show normal range of motion without pain.  As such, a 10 percent rating would not normally be warranted under DCs 5003, 5260, or 5261.  Thus, the RO clearly assigned the 10 percent rating in accordance with DeLuca by attempting to compensate the Veteran for his complaints of pain and functional loss under DCs 5099-5019, despite the absence of limitation of motion on objective examination.  

The Board further concludes that the Veteran's 10 percent rating for the left knee fully contemplates the degree of functional loss experienced as contemplated by the Court's holding in DeLuca.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  As noted, the June 2006 QTC examination showed bilateral knee tenderness, but full range of motion without pain.  The May 2008 VA examination report found right knee tenderness, but no tenderness in the left knee, and full range of motion in the bilateral knees without pain.  See 38 C.F.R. § 4.71a, Plate II.  The Board acknowledges that the June 2006 QTC examination report noted that the Veteran appeared to have pain in the knees on repetitive use, but did not note a specific degree of pain onset in the arc of motion.  This is the sole objective evidence of painful motion, as the May 2008 examination report indicated full range of motion for the knees without evidence of pain, including following repetitive use.  Significantly, the June 2006 examination report also indicated that the Veteran had no further decreased range of motion on repetition due to the pain, fatigue, weakness, lack of endurance, or incoordination, as did the May 2008 examination report.  During both examinations, the Veteran was observed to have a normal posture and gait.  The Board is sympathetic to the Veteran's report during his examinations that the pain limited his exercise options, making recreational walking, running, biking, and swimming difficult.  However, the Board also notes that the May 2008 examination report indicated that the Veteran continued to swim frequently, so the Board concludes functional limitation with respect to the Veteran's ability to exercise is relatively mild.  Given the above, Board finds that the overall degree of functional impairment demonstrated by the record is contemplated in the current 10 percent rating.  Therefore, the Board concludes that the Veteran's bilateral knees suffer no significant or additional functional loss beyond that contemplated by the 10 percent rating already assigned.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  The General Counsel stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  Additionally, in VAOPGCPREC 9-98, the VA General Counsel held that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  

In this case, complaints of painful motion are consistent throughout past medical records; however, there is no evidence of arthritis of the bilateral knees or evidence of instability of the knees.  The Veteran's service treatment records do not indicate a finding of knee arthritis and the June 2006 QTC examination report includes x-ray findings negative for bilateral knee arthritis.  Multiple examinations have been negative for ligament problems or other evidence of instability.  As such, a separate or higher rating under DC 5257 is not warranted.

In addition, no higher or alternative rating under a different DC can be applied.  The Board notes that there are other DCs relating to knee disorders, such as DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage, symptomatic), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum).  

The Veteran's bilateral knee disabilities are not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his knees from 0 to 140 degrees, so they are clearly not ankylosed.  There is no evidence of record that any semilunar cartilage has been either displaced or removed.  Moreover, there is no medical evidence of frequent episodes of effusion into the joint, although the Veteran does report rare episodes of swelling.  As such, the Veteran cannot receive a higher rating under DCs 5258 or 5259.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In this case, while the Veteran does complain of pain in the patella area, there is no evidence of patellar subluxation.

Finally, the Board has considered the Veteran's contention that he should receive a separate rating for his ITBS and PFS.  As noted above, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not duplicative of or overlapping with the symptomatology of the other condition.  The Veteran's ITBS causes pain, tenderness, and tightness in the bilateral knees.  The Veteran's PFS causes precisely the same problems in the bilateral knees.  Given the similarity of symptomatology and their effects on the bilateral knee joints, separate ratings for the ITBS and PFS would violate the rule against pyramiding under 38 C.F.R. § 4.14 (2010).  While the Board is sympathetic to the problems the ITBS and PFS cause the Veteran on an ongoing basis, the current 10 percent rating encompasses the pain and other symptomatology caused by both problems.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent each for the Veteran's bilateral knee disabilities.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  Fenderson, supra. 

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral knee disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's knee disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain, tenderness, weakness, and similar symptomatology.  As discussed above, the Veteran's 10 percent rating was assigned based solely on this reported symptomatology, given that he does not have limited motion as required for a 10 percent rating under DCs 5003, 5260, or 5261.  Thus, the Veteran's current schedular rating under DCs 5099-5019 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to an initial rating greater than 10 percent for right knee ITBS and PFS is denied.

Entitlement to an initial rating greater than 10 percent for left knee ITBS and PFS is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


